Case 1:19-cr-00507-PAB Document 275 Filed 01/19/21 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 19-cr-00507-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. JOSHUA DAVID GESS

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter comes before the Court on defendant Joshua David Gess’s Motion

for Release From Detention Pending Sentencing [Docket No. 271]. On December 29,

2020, defendant pled guilty to Count One of the superseding indictment, being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Docket No. 265; Docket

No. 266 at 4. The maximum statutory penalty is not more than 10 years imprisonment;

not more than a $250,000 fine, or both; not more than 3 years supervised release; and

a $100 special assessment fee. Docket No. 266 at 4. Mr. Gess is set for sentencing

on March 26, 2021. Docket No. 265

I. BACKGROUND

      On December 5, 2019, a grand jury indicted defendant for one count of being a

felon in possession of a firearm, one count of possession with intent to distribute 50

grams and more of methamphetamine, and one count of possession of a firearm in

furtherance of a drug trafficking crime. Docket No. 1. Defendant was arrested on
Case 1:19-cr-00507-PAB Document 275 Filed 01/19/21 USDC Colorado Page 2 of 5




December 9, 2019, and appeared before the magistrate judge on December 13, 2019.

Docket Nos. 4, 10. Defendant did not contest detention, but reserved the argument if

circumstances changed. Docket No. 10. The magistrate judge concluded that no

condition or combination of conditions of release would reasonably assure the

appearance of the defendant and the safety of the community because of the lengthy

sentence possible from the offenses defendant was charged with and the fact that

defendant did not contest detention. Docket No. 11 at 3. On January 23, 2020, the

grand jury issued a superseding indictment for one count of being a felon in possession

of a firearm, one count of possession with intent to distribute 5 grams and more of

methamphetamine, and one count of possession of a firearm in furtherance of a drug

trafficking crime. Docket No. 86 at 1-2.

       Defendant filed a motion to reconsider his pretrial detention on April 22, 2020.

Docket No. 152. On August 19, 2020, the magistrate judge entered an order denying

the motion. Docket No. 195 at 1. Title 18 U.S.C. § 3142(f)(2)(B) allows a judicial officer

to reopen a detention hearing any time before trial if the judicial officer

       finds that information exists that was not known to the movant at the time of the
       hearing and that has a material bearing on the issue whether there are
       conditions of release that will reasonably assure the appearance of such person
       as required and the safety of any other person and the community.

18 U.S.C. § 3142(f)(2)(B). The magistrate judge found that the material presented in

defendant’s motion for reconsideration1 did not warrant pretrial release or a hearing on

the issue. Docket No. 195 at 7-11. On Septem ber 30, 2020, defendant filed a pro se

       1
         The magistrate judge also considered the information contained in supplements
to the motion filed by counsel and pro se filings that defendant made regarding the
motion. Docket No. 195 at 3-7.


                                              2
Case 1:19-cr-00507-PAB Document 275 Filed 01/19/21 USDC Colorado Page 3 of 5




notice of appeal of the magistrate judge’s August 19 denial of his motion for

reconsideration of pretrial detention. Docket No. 225. On December 29, 2020,

defendant pled guilty to count one of the superseding indictment, Docket No. 265, and

on January 11, 2021 the Tenth Circuit dismissed his appeal as moot in light of his guilty

plea.2 Docket No. 273. On January 6, 2021, defendant filed the instant motion for

release pending sentencing. Docket No. 271.

II. ANALYSIS

       Title 18 U.S.C. § 3143 provides that “a person who has been found guilty of an

offense and who is awaiting imposition or execution of sentence” shall be detained

“unless the judicial officer finds by clear and convincing evidence that the person is not

likely to flee or pose a danger to the safety of any other person or the community if

released under section 3142(b) or (c).” 18 U.S.C. § 3143(a)(1). T here is a presumption

of detention pending sentencing. United States v. Johnson, 652 F. App'x 619, 621

(10th Cir. 2016) (unpublished).

       Defendant argues that his release pending sentencing is necessary in order for

him to make arrangements for the care of family matters given his upcoming

incarceration. Docket No. 271 at 2. Defendant argues that he should be released

because (1) he completed a Peer 1 drug rehabilitation program, (2) he has had clean

urine analysis from 2012 to the present, (3) he will live with his aunt in Lakewood,

Colorado, (4) he will be supervised by Colorado state parole and will wear an ankle


       2
         On December 4, the Tenth Circuit partially remanded the appeal to determine
whether or not good cause or excusable neglect existed for the late filing of defendant’s
notice of appeal. Docket No. 256. In light of the Tenth Circuit’s dismissal of the appeal,
that issue is moot.

                                             3
Case 1:19-cr-00507-PAB Document 275 Filed 01/19/21 USDC Colorado Page 4 of 5




monitor, (5) he will attend mental health counseling, (6) he will work at Colorado

Roofing and Restoration, (7) his crime had no victims, and (8) he commits to abiding by

Court conditions. Id.

       Defendant has an extensive criminal history dating back to 1993, with a multitude

of misdemeanor convictions as well as felony convictions for second degree assault,

criminal impersonation to gain a benefit (twice), second degree aggravated motor

vehicle theft, possession of a forged instrument, possession of a schedule II controlled

substance with intent to distribute, forgery, conspiracy to distribute/manufacture a

schedule II controlled substance, first degree aggravated motor vehicle theft,

possession of 2 grams or less of methamphetamine, vehicular eluding, and theft of

$2,000 to $5,000. Docket No. 27 at 4-13. Def endant has had twenty warrants issued

for failures to appear. Id. at 3-11. Defendant was on parole when he committed the

offense in this case and has had parole revoked three times, indicating that parole is

not a deterrent to him. Id. at 4, 13. The fact that defendant says he will live with his

aunt and work at Colorado Roofing and Restoration, Docket No. 271 at 2, is insuf ficient

to outweigh his history of recidivism and failures to appear. While defendant may have

made progress in Peer I, the grand jury found probable cause to believe he possessed

methamphetamine with the intent to distribute it. Docket No. 86 at 1. And, as noted,

defendant was in mental health counseling when he was arrested, Docket No. 271 at 2,

discounting any argument that this counseling will ensure his appearance or prevent

him from being a danger to the community. Additionally, defendant pled guilty to being

a felon in possession of a firearm, a serious offense with a statutory maximum of 10

years. See Docket No. 266 at 4.

                                             4
Case 1:19-cr-00507-PAB Document 275 Filed 01/19/21 USDC Colorado Page 5 of 5




      In sum, the Court finds that defendant’s extensive criminal history, including

convictions in 2014 for conspiracy to distribute/manufacture a schedule II controlled

substance, first degree aggravated motor vehicle theft, vehicular eluding, and theft of

$2,000-$5,000, combined with his history of failures to appear and violations of post-

conviction supervision, counsel against release pending sentencing. Defendant has

simply not proven by clear and convincing evidence that there is a combination of

conditions that will reasonably assure his appearance or the safety of the community.

III. CONCLUSION

      Accordingly, it is

      ORDERED that defendant Joshua David Gess’s Motion for Release From

Detention Pending Sentencing [Docket No. 271] is DENIED.



      DATED January 19, 2021.



                                         BY THE COURT:



                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            5
